UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1320


SLOAN PLEASANTS,

                 Plaintiff – Appellant,

     v.

ROBERT RIGSBY, sued in his individual capacity,

                 Defendant – Appellee,

     and

TOWN OF LOUISA,

                 Defendant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:11-cv-00032-NKM-RSB)


Argued:    January 28, 2015                 Decided:   March 2, 2015


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished opinion. Judge Shedd wrote the opinion
in which Judge Duncan and Judge Keenan joined.


ARGUED: Jeffrey Edward Fogel, Charlottesville, Virginia, for
Appellant. Maurice Scott Fisher, Jr., HARMAN, CLAYTOR, CORRIGAN
& WELLMAN, Richmond, Virginia, for Appellee.    ON BRIEF: Steven
D. Rosenfield, Charlottesville, Virginia, for Appellant. Jeremy
D. Capps, David P. Corrigan, HARMAN, CLAYTOR, CORRIGAN &
WELLMAN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
SHEDD, Circuit Judge:

     Sloan Pleasants appeals from the summary judgment entered

against    her    on    her    claim    that       Officer          Robert       Rigsby    falsely

arrested    her,    in      violation     of       the    Fourth         Amendment.        For   the

following reasons, we affirm.

                                             I.

     Pleasants filed this action pursuant to 42 U.S.C. § 1983,

alleging    that       Officer     Rigsby,         of    the    Town       of     Louisa    Police

Department, unlawfully entered her home and arrested her for

assault and battery against a family member. Pleasants asserted

causes of action against the Town of Louisa for failure to train

and against Officer Rigsby for unlawful entry, false arrest,

malicious prosecution, and related state law claims.

     The Town of Louisa and Officer Rigsby moved to dismiss the

complaint    pursuant         to   Rule   12(b)(6).             After          allowing    limited

discovery    on    the        unlawful-entry            claim, *         the    district     court

dismissed    all       of   Pleasants’     claims.             In    a    prior     opinion,      we

reversed the dismissal of the false-arrest claim and affirmed

the dismissal of all other claims. See Pleasants v. Town of

Louisa, 524 F. App’x 891 (4th Cir. 2013). We remanded the false-

arrest claim for further proceedings because, at the motion to


     *
       The court’s use of this discovery made the disposition on
the unlawful-entry claim a matter of summary judgment.



                                               3
dismiss stage, Pleasants’ complaint stated a plausible claim for

relief.

     On remand, and in light of a more developed factual record,

the district court granted summary judgment in favor of Officer

Rigsby on the false-arrest claim. The court held that Officer

Rigsby was entitled to qualified immunity. Pleasants now appeals

that decision.

                                         II.

     We review de novo the district court’s grant of summary

judgment in favor of Officer Rigsby. Henry v. Purnell, 652 F.3d

524, 531 (4th Cir. 2011) (en banc). We view the evidence and all

reasonable inferences from it in the light most favorable to

Pleasants, the non-moving party. Id.

     Pleasants argues that the district court erred in granting

summary judgment to Officer Rigsby because the court improperly

based   its    qualified      immunity   analysis    on   disputed      facts    and

inferences drawn in favor of Officer Rigsby. We have carefully

reviewed the record and find no error.

     The      doctrine   of    qualified       immunity   protects      government

officials performing discretionary functions “from liability for

civil damages insofar as their conduct does not violate clearly

established      statutory      or   constitutional       rights   of    which     a

reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982). Qualified immunity is a two-step inquiry

                                          4
“that asks first whether a constitutional violation occurred and

second      whether     the    right     violated         was    clearly      established.”

Henry, 652 F.3d at 531 (quoting Melgar ex rel. Melgar v. Greene,

593    F.3d    348,     353    (4th    Cir.    2010))      (internal         quotation      mark

omitted). We need not, however, address these inquiries in that

order. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

       After considering the summary judgment record, the district

court determined that Officer Rigsby is entitled to qualified

immunity       on     Pleasants’        false-arrest            claim.    Exercising         its

discretion, the court proceeded directly to the second prong of

the    qualified       immunity       test.   J.A.       161.    The     court   found      that

regardless of whether probable cause existed for the arrest, a

reasonable officer could have believed Officer Rigsby’s actions

to    be    lawful,     in    light     of    clearly      established         law    and   the

information          that     Officer    Rigsby          possessed.       J.A.       161;   see

Anderson v. Creighton, 483 U.S. 635, 641 (1987).

       Having        carefully    reviewed         the    record       and    the     parties’

arguments, we find no error in the district court’s conclusion

that       Officer    Rigsby     is    entitled      to     qualified        immunity.      The

summary judgment record demonstrates that at the time of the

arrest, Officer Rigsby was faced with a situation involving a

distraught and frightened child who was not being allowed to

freely talk to others. Officer Rigsby knew that K.P.’s father

had complained that Pleasants had prevented him from talking

                                               5
with   K.P.,   and   at    the   scene,       Pleasants      interrupted       Officer

Rigsby’s   attempts       to    speak    to     K.P.    on      several     occasions.

Further,   Officer     Rigsby      could       reasonably       believe     that   the

violence   described       by    K.P.    was     more    than      normal    parental

discipline. Based on these facts, a reasonable officer could

have   believed   that    Officer       Rigsby’s       arrest    of   Pleasants    was

lawful.

                                        III.

       For the foregoing reasons, we affirm the grant of summary

judgment to Officer Rigsby on the false-arrest claim.

                                                                              AFFIRMED




                                          6